Citation Nr: 1811353	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  07-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for thyroid cancer, to include as due to exposure to ionizing radiation. 


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq. 


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1986 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In March 2009, the Board issued a decision denying service connection for the Veteran's thyroid cancer; the Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  By a November 2009 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's March 2009 decision and remanded the case for action consistent with the JMR. 

The Board remanded the appeal in May 2010 and requested the RO conduct additional development.  The Board remanded the appeal once more in September 2015 in order to ensure substantial compliance with the May 2010 remand by ordering the RO to complete development.  The appeal has since been returned to the Board. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's thyroid cancer was not manifested during his active duty service or for seven years thereafter; nor is it otherwise related to his active duty service, to include exposure to ionizing radiation.

CONCLUSION OF LAW

The criteria for service connection for thyroid cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection 

The Veteran contends that his thyroid cancer is related to service, to include exposure to ionizing radiation.  Specifically, he asserts that he was exposed to radiation in various incidents while stationed in the U.S. and Germany:

(1) The Veteran's military occupational specialty (MOS) as a guard, which he alleges, involved guard duty at a bunker containing nuclear warheads; 
(2) Participation in a drug trial for an unspecified anti-radiation drug; 
(3) Residuals from an explosion of a Pershing II missile while performing guard duty in German at a missile bunker; 
(4) Residuals of a nuclear weapon explosion or accident at Fort Dix in 1960, which was not cleaned up until 2002; 
(5) Geiger counter monitoring at Fort Red Leg while the Veteran was assigned there; 
(6) Being on active service in Germany at the time of the 1985 Chernobyl nuclear reactor explosion; and 
(7) Exposure to a radiographic image marked "RM6" and "85" in September 1986.   

General Principles

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain listed conditions, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Presumptive Service Connection 

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999).  First, if a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 U.S.C. § 1112(c) or 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  See 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists. 

Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence to be a radiogenic disease), and if the VA Under Secretary for Benefits (USB) determines that a relationship does in fact exist between the disease and the veteran's exposure in service.  When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).

Dose data is requested from the Department of Defense in claims based on participation in atmospheric nuclear testing, and claims based on participation in the U.S. occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The third and final way of establishing direct service connection is by showing that the disease or malady was incurred during or aggravated by the active military service, a task which includes the burden of tracing causation to a condition or event during the active military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

Facts & Analysis

As an initial matter, the Veteran does not claim, and the evidence does not otherwise suggest, that thyroid cancer began during service or within one year of service discharge.  The Veteran's service treatment records include no complaints of, treatment for, or diagnosis of thyroid cancer in service, nor do they show that there were any manifestations of the disease process beginning in service.  However, the Veteran's service treatment records reflect a DA Form 4515, Personnel Reliability Program Record Identifier, which stated "This Individual Functions in a Nuclear Duty Position."

Post-service medical reports do not document any thyroid cancer findings within the one-year presumptive period following separation from service in 1988.  In June 1995, the Veteran was diagnosed with metastatic papillary thyroid carcinoma and underwent a thyroidectomy the following month.  There was no discussion of etiology of that condition or relationship to military service to include exposure to ionizing radiation.  In any event, the first documented evidence of a diagnosis and treatment for lung cancer was in 1995, approximately 7 years after service.  Thus, the criteria for presumptive service connection for a malignant tumor are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has also considered participation in a radiation risk activity.  However, the evidence does not demonstrate that the Veteran participated in a radiation risk activity as defined in 38 C.F.R. § 3.309(d).  Although the Board acknowledges that the Veteran served in Germany at the time of the Chernobyl nuclear reactor explosion and pulled guard duty in the vicinity of nuclear warheads, his active duty does not meet the location or risk elements of the regulation.  Specifically, the Veteran was not onsite for the Chernobyl incident and there is no evidence the nuclear warheads at his base ever detonated.  Thus, the Board finds that the Veteran did not participate in any specified "radiation risk activity" as defined by 38 C.F.R. § 3.309(d)(3)(ii).  As such, the provisions of 38 C.F.R. § 3.309(d) do not apply in this case.

In the instant case, thyroid cancer is deemed a radiogenic disease under 38 C.F.R. § 3.311(b)(1)(2) and, it manifested within the period specified by regulation (five years or more after exposure).  See 38 C.F.R. § 3.311(b)(5).

In accordance with applicable regulations, in December 1995 and March 1996, VA submitted a request to the National Personnel Records Center (NPRC) for the Veteran's DD Form 1141 or any other record of exposure to radiation.  The response to this request shows that there was no DD Form 1141 or other information on file.  In January 2006, the RO sent a request to the Personnel Information Exchange System (PIES) for service personnel records to confirm radiation risk.  The PIES response included a copy of DA Form 4515, Personnel Reliability Program Record Identifier, which stated "This Individual Functions in a Nuclear Duty Position."  No further information regarding radiation exposure was provided. 

As noted above, following the Board's May 2010 and September 2015 Remands, further development was undertaken in an attempt to procure any potentially outstanding records regarding radiation during service.  However, the additional efforts proved fruitless as the following responses were received from various agencies. 

In an October 2013 statement, the U.S. Army Institute of Public Health indicated that an inquiry regarding the Veteran's service was forwarded to the Veterans' Radiation Exposure Investigations Program (VREIP).  Their review of the Veteran's duties and assignments did not result in any evidence showing that he was involved in a radiation risk activity.  Regarding the Veteran's participation in drug testing, protocols for testing an "anti-radiation" did not include the intentional exposure of participants to radiation.  As to the markings of radiographs (RM6 and 85), the annotations were for identification purposes and did not indicate any radiation exposure.  As for the missile detonation and contamination at Fort Dix in 1960, in giving him the benefit of the doubt, the memo estimated doses to the Veteran assuming he was exposed for one year.  Those estimates were as follows: 
- 
- Effective dose equivalent: 0.5mSv (50 mrem)
- Base surface dose equivalent: 9mSv (900mrem)
- Liver Dose equivalent: 2mSv (200 mrem)
- Lung dose equivalent: 0.8mSv (80mrem)

The Pershing Missile fire near Heilbronn in January 1985 was a rocket fuel fire that did not involve radioactive material.  As to his time in Germany following the Chernobyl power plant accident, estimates of the doses for the Veteran from his exposure from January 1987 to May 1988 were: 2.7 mSv (270 mrem) for effective dose equivalent and 4.5 mSv (450 mrem) for committed equivalent (thyroid) dose.

To provide a DD1141, the U.S. Army Dosimetry Center was contacted and upon researching their database, they determined that they did not have an occupational exposure history for the Veteran and there was no record of his being occupationally exposed to ionizing radiation. 

In summation, the statement indicated that the Veteran's exposure did not exceed 3.2 mSv (320mrem); base surface dose equivalent: 9 mSv (900 mrem); liver dose equivalent: 2 mSv (200mrem); lung dose equivalent: 0.5 mSv (80 mrem); and committed equivalent (thyroid) dose: 4.5 mSv (450 mrem).

A onetime search for a response from the U.S. Army was completed in December 2015 and nothing regarding radiation dose information was discovered. 

A January 2017 memo from the Director, Post-9/11 Era Environmental Health Program agreed with the dose estimates provided by the U.S. Institute of Public Health and found it unlikely that thyroid cancer was caused by exposure to ionizing radiation during military service since the Veteran's lifetime total radiation dose did not exceed 100 mSv (10 rem) above natural background. 

An Advisory Opinion dated January 2017 from the Director, Compensation Service indicated that there was no reasonable possibility that the Veteran's thyroid cancer could be attributed to ionizing radiation exposure while in military service.  The opinion reviewed the memo from the Director, Post 9/11 Environmental Health Program and the Health Physics Society's position statement on Radiation Risk Perspective. 

Therefore, although the Veteran has a radiogenic disease as specified under 38 C.F.R. § 3.311(b)(1)(2) which manifested within the period specified by regulation, the evidence does not demonstrate that the Veteran received an actual estimated exposure to ionizing radiation, enough of which to have caused his current thyroid cancer.  The Board finds the January 2017 memos and opinions are the most probative evidence of record as to whether the Veteran's thyroid cancer is related to any in-service radiation exposure.  As such, service connection cannot be established under 38 C.F.R. § 3.311.

Regarding lay evidence, the Board notes that although the Veteran is competent to report a formally diagnosed condition such as thyroid cancer; he is not competent to relate his cancer to active-duty toxin exposure.  He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case (i.e., whether in the absence of a showing of onset in service and post-service continuity of cancerous symptoms first documented many years after service/exposure to various toxins therein may be related to cancer rather than to intervening etiological factors including smoking).  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

In sum, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current thyroid cancer and his service, to include his alleged radiogenic exposure.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply; the appeal for must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for thyroid cancer, to include as due to ionizing radiation exposure, is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


